           Case 1:20-cr-00181-JLS-MJR Document 15 Filed 11/17/20 Page 1 of 3


       IN THE DISTRICT COURT OF THE UNITED STATES

                        for the Western District of New York
                                      ____________________

                                                      JANUARY 2020 GRAND JURY
                                                      (Impaneled 01/03/2020)

 THE UNITED STATES OF AMERICA                             INDICTMENT

        -vs-
                                                      Violations:
                                                      Title 18, United States Code,
 JOSEPH LICATA                                        Sections 751(a), 1951(a), 2113(a), and
                                                      4082(a)
                                                      (4 Counts)



                                            COUNT 1

                                      (Escape from Custody)

                                  The Grand Jury Charges That:

       Between on or about January 17, 2020, and on or about January 21, 2020, in the Western

District of New York, and elsewhere, the defendant, JOSEPH LICATA, did knowingly escape from

custody of the United States Penitentiary Coleman II, 846 NE 54th Terrace, Sumterville, Florida, an

institutional facility in which he was lawfully confined at the direction of the Attorney General by

virtue of a judgment and commitment of the United States District Court for the Western District of

New York upon conviction of a violation of Title 18, United States Code, Section 2113(a).

       All in violation of Title 18, United States Code, Sections 751(a) and 4082(a).
          Case 1:20-cr-00181-JLS-MJR Document 15 Filed 11/17/20 Page 2 of 3

                                           COUNT 2

                                         (Bank Robbery)

                             The Grand Jury Further Charges That:

      On or about January 21, 2020, in the Western District of New York, the defendant, JOSEPH

LICATA, by force and violence, and by intimidation, did take, and attempt to take, from the person

and presence of another, money, namely, approximately $313 in United States currency, belonging to

and in the care, custody, control, management, and possession of M&T Bank, 130 Grant Street,

Buffalo, New York, the deposits of which were then insured by the Federal Deposit Insurance

Corporation.

      All in violation of Title 18, United States Code, Section 2113(a).



                                           COUNT 3

                       (Entering a Bank with Intent to Commit a Larceny)

                             The Grand Jury Further Charges That:

      On or about January 21, 2020, in the Western District of New York, the defendant, JOSEPH

LICATA, did enter, and attempt to enter, M&T Bank, 130 Grant Street, Buffalo, New York, the

deposits of which were then insured by the Federal Deposit Insurance Corporation, with intent to

commit in such bank a larceny.

      All in violation of Title 18, United States Code, Section 2113(a).




                                                2
            Case 1:20-cr-00181-JLS-MJR Document 15 Filed 11/17/20 Page 3 of 3

                                             COUNT 4

                                       (Hobbs Act Robbery)

                              The Grand Jury Further Charges That:

       1.     At all times relevant to this Indictment, Speedway LLC operated a business involved in

gas stations and convenience stores in New York and elsewhere, in commerce, as that term is defined

in Title 18, United States Code, Section 1951(b)(3), and in an industry which affected commerce.



       2.     On or about January 21, 2020, in the Western District of New York, the defendant,

JOSEPH LICATA, did unlawfully obstruct, delay, and affect, and attempt to obstruct, delay, and

affect, commerce, and the movement of articles and commodities in commerce, by robbery, as that

term is defined in Title 18, United States Code, Section 1951(b)(1), in particular, by the robbery of

assets of Speedway LLC, including United States currency, from, and in the presence of, Victim A, a

person known to the Grand Jury.

       All in violation of Title 18, United States Code, Section 1951(a).


       DATED: Buffalo, New York, November 17, 2020.


                                          JAMES P. KENNEDY, JR.
                                          United States Attorney

                                   BY:    S/BRENDAN T. CULLINANE
                                          Assistant United States Attorney
                                          United States Attorney’s Office
                                          Western District of New York
                                          138 Delaware Avenue
                                          Buffalo, New York 14202
                                          716/843-5875
                                          Brendan.Cullinane@usdoj.gov

A TRUE BILL:

S/FOREPERSON



                                                 3
